ORDER
The Court having considered the joint petition of the Attorney Grievance Commission of Maryland and Carl A. Durkee to permit the Court to place Carl A. Durkee on inactive status by consent, it is this 13th day of October, 1993
ORDERED, by the Court of Appeals of Maryland, that the joint petition be, and it is hereby, GRANTED and Carl A. Durkee is placed on inactive status by consent from the practice of law, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Carl A. Durkee from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.